DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the trademarks INTEL [paragraphs 0031, 0033], have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [paragraphs 0027, 0032, 0036, 0039]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


It is not understood to what the fourth key information found in the subject matter of the independent claims actually refers. The recitation in said claimed subject-matter leads the fourth key information being the result of the decryption of an encrypted key information and that this fourth key information is transmitted to the block chain. The embodiments of the invention however appear to embody that encrypted key information with an encrypted key associated to a particular blockchain so that the outcome of the decryption step (see e.g. S11 ), namely that fourth key information, is said encryption key. However, said encryption key is never transmitted to the block chain. Rather, the embodiments appear to provide that the encryption is relied upon for the purpose of authentication and corresponding asset transfer instruction.  Correction and/or clarification is requested.
It is directly apparent from the description that the features
- the assets being deposited in a plurality of blockchains (see e.g. §2 and §5);
- the encrypted key information being used to control the asset on the
corresponding blockchain (see §36);
- the first and second key information being secret shares of the third key
information in a 2 out of 3 threshold secret sharing scheme (see e.g. figure 4)
are essential in order to allow to derive the corresponding technical effect and
therefore are essential to the definition of the invention.  This subject matter does not appear to be represented in independent Claims 1, 6, and 10.  Correction and/or clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over VINCENZO, Di Nicola, "Custody at Conic -part 3.", 3 January 2020 (2020-01-03), XP055809363, Retrieved from the Internet: URL:https://medium.com/conio/custody-at-conio-part-3-623292bc9222 pages 8-10 hereinafter referred to as Vincenzo in view of Avital et al., (WO 2019/168792 A1) hereinafter referred to as Avital.
Regarding Claims 1, 6, and 10, Vincenzo discloses A control method comprising: generating third key information, [page 11, derivation of key] 
when receiving a recording request for asset information to a blockchain and first key information, [page 11, This phase occurs whenever C, an existing user, wants to sign a digital asset transaction. The parties involved in this phase are A and C: • A and C sign the transaction by using the Private Keys SK_A and SK_ C and multi-party computation techniques. The signature is verifiable by anyone with the public key PK __ ABC] 
based on the first key information and second key information [page 11, A and C must agree on a (public) derivation index i; then, using the common secret d computed during the Enrollment phase, they can independently derive the keys SKi_A and SKi_C, and use them in the Signature phase in place of SKi_A and SKi_C, respectively]
stored in a specific storage area; Avital - storing material securely (e.g. by means of secure enclaves, HSMs or encryption) found in the subject-matter of claims 2-5, 7-9 and 11-14 is disclosed in D2 (see e.g. secure zones/ HSMs in §40 therein) 
generating fourth key information…associated with the blockchain…by using the generated third key information; [page 12, signature generation by party A] 
and transmitting the fourth key information and the recording request to the blockchain. [page 7, end of the transaction in the figure shows transmission to Blockchain]
Vincenzo does not explicitly teach by decrypting key information, among a plurality of pieces of encrypted key information.
Avital teaches by decrypting key information, among a plurality of pieces of encrypted key information, [paragraph 0032, the master key 108 is used to encrypt and decrypt all sensitive data (including other cryptographic keys) so that this data can be securely stored in the database 110 on another computer system] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Avital with the disclosure of Vincenzo. The motivation or suggestion would have been “so that this data can be securely stored.” (paragraph 0032)
Regarding Claims 2, 7, and 11, Vincenzo does not explicitly teach wherein the specific storage area is a storage area protected by data encryption.
Avital teaches wherein the specific storage area is a storage area protected by data encryption. [paragraph 0039, In the shown embodiment, the CCS 1 includes an online server 2, a relay server 3, a risk analysis stage 4, an HSM 5, e.g., implemented as HSM 100, and a data storage facility 6. The data storage facility 6 may include one or more databases, e.g., database 110, ·which can be or include relational databases or any other type of mechanism for storing data in an organized way, where the data may be structured data and/or unstructured data. The HSM 5 also includes its own internal secure storage facility 7, e.g., secure storage device 106] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Avital with the disclosure of Vincenzo. The motivation or suggestion would have been “so that this data can be securely stored.” (paragraph 0032)
Regarding Claims 3, 8, and 12, Vincenzo does not explicitly teach wherein the third key information is stored in the specific storage area.
Avital teaches wherein the third key information is stored in the specific storage area. [paragraph 0039, In the shown embodiment, the CCS 1 includes an online server 2, a relay server 3, a risk analysis stage 4, an HSM 5, e.g., implemented as HSM 100, and a data storage facility 6. The data storage facility 6 may include one or more databases, e.g., database 110, ·which can be or include relational databases or any other type of mechanism for storing data in an organized way, where the data may be structured data and/or unstructured data. The HSM 5 also includes its own internal secure storage facility 7, e.g., secure storage device 106] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Avital with the disclosure of Vincenzo. The motivation or suggestion would have been “so that this data can be securely stored.” (paragraph 0032)
Regarding Claims 4, 9, and 13, Vincenzo does not explicitly teach wherein the fourth key information is stored in the specific storage area.
Avital teaches wherein the fourth key information is stored in the specific storage area. [paragraph 0039, In the shown embodiment, the CCS 1 includes an online server 2, a relay server 3, a risk analysis stage 4, an HSM 5, e.g., implemented as HSM 100, and a data storage facility 6. The data storage facility 6 may include one or more databases, e.g., database 110, ·which can be or include relational databases or any other type of mechanism for storing data in an organized way, where the data may be structured data and/or unstructured data. The HSM 5 also includes its own internal secure storage facility 7, e.g., secure storage device 106] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Avital with the disclosure of Vincenzo. The motivation or suggestion would have been “so that this data can be securely stored.” (paragraph 0032)
Regarding Claims 5 and 14, Vincenzo does not explicitly teach further comprising: deleting the third key information and fourth key information from the specific storage area after the transmitting to the blockchain.
Avital teaches further comprising: deleting the third key information and fourth key information from the specific storage area after the transmitting to the blockchain. [paragraph 0037, once the action has been effected (e.g., sending resulting digital signature data to a blockchain network, either directly or through an intermediary) the private key 142 is deleted from memory entirely] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Avital with the disclosure of Vincenzo. The motivation or suggestion would have been so that the keys only exist in the secure memory for the time when they are needed. (paragraph 0037)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497